This is a petition for a rehearing in the above-entitled case, reported at page 126, ante.
The petition is grounded on two erroneous statements of fact, to wit: (1) That the court overlooked or disregarded the fact that each Sunday opening is a separate offense, and (2) that the court did not give sufficient weight to the fact that enforcement of the statute will make it economically impossible for many businesses to continue to operate.
The fact is that the court did not overlook or disregard any fact set forth by counsel as having a bearing on the jurisdiction of a court of equity to enjoin the enforcement of a criminal statute. A reference to our opinion, and particularly our reliance upon the opinion of Chief Justice Hughes in SpielmanMotor Co. v. Dodge, 295 U.S. 89, will demonstrate that we neither overlooked nor disregarded any material fact. The fact which counsel claims the court did not give sufficient weight to is not present in the case. It was neither alleged in the bill for injunction nor testified to at the hearing.
The petition for a rehearing is denied without argument.